Exhibit 10.4
 

DEED OF TRUST

WHEN RECORDED MAIL TO:
 
CT  Lien Solutions
Attn:  Mortgage Recroding Team
330 N. Brand Blvd., Ste 700
Glendale, CA  91203
 



 
 
 


                                                                                              SPACE
ABOVE THIS LINE IS FOR RECORDER'S USE ONLY

 

 
THIS DEED OF TRUST is dated September 18, 2015, among TandyLleather Factory,
Inc., A Delaware Corporation ("Grantor "); BOKF, NA dba Bank of Texas, whose
address is P.O. Box 29775, Dallas, TX 75229-9775 (referred to below sometimes as
"Beneficiary"); and Jeffrey L. Seasor, whose address is 5956 Sherry Lane, Suite
1100, Dallas, TX  75225 (referred to below as "Trustee").
 
CONVEYANCE AND GRANT. For valuable consideration, Granter conveys to Trustee in
trust, with power of sale, for the benefit of Lender as Beneficiary, the
following described real property, together with all existing or subsequently
erected or  affixed  buildings,  improvements  and fixtures;  and  all
easements,  rights of  way,  and appurtenances;  all water  and water  rights;
and all other  rights,  royalties, and profits  relating  to the  real
property,  including  without  limitation such rights as  Granter  may  have in
all  minerals,  oil, gas,  geothermal  and similar  matters, (the "Real
Property") located in Tarrant County, State of Texas:
 
See Exhibit "A", which is attached to this Deed of Trust and made a part of this
Deed of Trust as if fully set forth herein.
 
The Real Property or its address is commonly known as 1900 SE Loop 820, Fort
Worth, TX 76140.
 
CROSS-COLLATERALIZATION. In addition to the Note, this Deed of Trust secures all
obligations,  debts  and  liabilities,  plus  interest  thereon,  of  Granter to
Lender, or any one or more of them,
as  well  as  all  claims  by  Lender  against  Granter  or  any  one  or  more  of  them,  whether  now  existing
or hereafter arising, whether related or
unrelated  to  the  purpose  of  the  Note,  whether  voluntary  or  otherwise,  whether  due  or  not  due,
direct or indirect, determined or
undetermined,  absolute  or  contingent,  liquidated  or  unliquidated,  whether  Granter  may  be  liable  individually  or  jointly  with  others,  whether  obligated  as  guarantor,  surety,  accommodation  party  or  otherwise.  However,  this  Deed  of  Trust  shall  not  secure,  and
the "Indebtedness" shall not include, any obligations arising under Subchapters
E and F  of  Chapter  342  of  the  Texas  Finance  Code,  as  amended.
 
Granter hereby absolutely assigns to Lender (also known as Beneficiary in this
Deed of Trust) all of Grantor's right, title, and interest in and to all present
and future leases of the Property and all Rents from the Property. In addition,
Granter grants to Lender a Uniform Commercial Code security interest in the
Personal Property and Rents.
 
THIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST
IN THE RENTS AND PERSONAL PROPERTY, IS GIVEN TO SECURE (A) PAYMENT OF THE
INDEBTEDNESS AND (B) PERFORMANCE OF ANY AND ALL OBLIGATIONS UNDER THE NOTE, THE
RELATED DOCUMENTS, AND THIS DEED OF TRUST.  THIS DEED OF TRUST IS GIVEN AND
ACCEPTED ON THE FOLLOWING TERMS:
 
PAYMENT AND PERFORMANCE. Except as otherwise provided in this Deed of Trust,
Granter shall pay to Lender all amounts secured by this  Deed of Trust as they
become due, and shall strictly and in a timely manner  perform all
of  Grantor's  obligations  under the  Note, this  Deed of Trust, and the
Related Documents.
 
PURPOSE OF LOAN. The Note in the amount of $10,000,000.00 represents, in part or
in whole, cash or other financial accommodations advanced or committed by Lender
to Granter on September 18, 2015 at Grantor's request and which Granter will use
under its charter powers to discharge corporate debts. Granter represents to
Lender that its board of directors has authorized its legally elected,
qualified, and acting officers to execute the Note and this Deed of Trust.
 
POSSESSION AND MAINTENANCE OF THE PROPERTY. Granter agrees that Grantor's
possession and use of the Property shall be governed by the following
provisions:
 
Possession and Use. Until the occurrence of an Event of  Default,
Granter  may  (1)  remain in possession and control of the  Property;  (2)  use,
operate or manage the Property; and  (3)  collect the Rents from the Property.
 
Duty to Maintain. Granter shall maintain the Property in tenantable condition
and promptly perform all repairs, replacements, and maintenance necessary to
preserve its value.
 
Compliance With Environmental Laws.  Granter represents and warrants  to  Lender
that:  (1)  During the  period of  Grantor's  ownership  of the Property, there
has been no use, generation, manufacture, storage, treatment, disposal, release
or threatened release of any Hazardous Substance by any person on, under, about
or from the  Property;  (2)  Granter  has no knowledge of, or reason to  believe
that  there has been, except as previously  disclosed to  and acknowledged by
Lender in writing, (a) any breach or violation of any Environmental Laws, (b)
any use, generation, manufacture, storage, treatment, disposal, release or
threatened release of any Hazardous Substance on, under, about or from the
Property by any prior owners or occupants  of the  Property, or (c) any  actual
or threatened  litigation or claims of any kind by any person relating to such
matters; and (3) Except as previously disclosed to and acknowledged by Lender in
writing, (a) neither Granter  nor any tenant, contractor, agent or other
authorized user of the Property shall use, generate, manufacture, store, treat,
dispose of or release any Hazardous Substance  on, under, about  or from
the  Property; and  (b)  any  such activity  shall  be conducted  in compliance
with all applicable federal, state, and local laws, regulations and ordinances,
including without limitation all Environmental Laws. Granter authorizes Lender
and its agents to enter upon the Property to make such inspections and tests, at
Grantor's expense, as Lender may deem appropriate to determine compliance of the
Property with this section of the Deed of Trust.  Any inspections or tests made
by Lender shall be for Lender's purposes only and shall not be construed to
create any responsibility or liability on the part of Lender to Granter or to
any other person. The representations and warranties contained herein are based
on Grantor's due diligence in investigating the Property for Hazardous
Substances. Granter hereby (1) releases and waives any future claims  against
Lender for indemnity or  contribution  in the  event Granter becomes liable for
cleanup or other costs under any such  laws; and (2) agrees to  indemnify,
defend, and hold harmless  Lender against any and all claims, losses,
liabilities, damages, penalties, and expenses which Lender  may directly or
indirectly sustain or suffer resulting from a breach of this section of the Deed
of Trust or as a consequence of any use, generation, manufacture,
storage,  disposal, release or threatened release occurring prior to Grantor's
ownership or interest in the Property, whether or not the same was  or should
have been known to Granter. The provisions of this section of the  Deed of
Trust, including the obligation to indemnify  and defend,  shall survive the
payment of the Indebtedness and the satisfaction and reconveyance of the lien of
this Deed of Trust  and shall not be  affected by Lender's acquisition of any
interest in the Property, whether  by foreclosure or otherwise.
 
Nuisance, Waste.  Granter shall not cause, conduct or permit any nuisance nor
commit, permit, or suffer any stripping of or waste on or to the Property or any
portion of the Property.  Without limiting the generality of the foregoing,
Granter will not remove, or grant to any other party the right to remove, any
timber, minerals (including oil and gas), coal, clay, scoria, soil, gravel or
rock products without Lender's prior written consent. This restriction will not
apply to rights and easements (such as gas and oil) not owned by Granter and of
which Granter has informed Lender in writing prior to Grantor's signing of this
Deed of Trust.
 
Removal of
Improvements. Granter shall not demolish or remove any Improvements from the Real Property without Lender's prior written
consent. As a condition to the removal of any Improvements, Lender may
require Granter to make arrangements satisfactory to Lender
to replace such Improvements with Improvements of at least equal value.
 
Lender's Right to Enter. Lender and Lender's agents and representatives may
enter upon the Real Property at all reasonable times to attend to
Lender's interests and to inspect the Real Property for purposes of Grantor's
compliance with the terms and conditions of this Deed of Trust.
 
Compliance with Governmental Requirements. Granter shall promptly comply
with all laws, ordinances, and regulations, now or hereafter in effect, of all
governmental authorities applicable to the use or
occupancy of the Property, including without limitation, the Americans With
Disabilities Act. Granter may contest in good faith any such law, ordinance, or
regulation and withhold compliance during any proceeding, including appropriate
appeals, so long as Granter has notified Lender in writing prior to doing so and
so long as, in Lender's
sole opinion, Lender's interests in the Property are not jeopardized. Lender may require Granter to post adequate security or a surety bond,
reasonably satisfactory to Lender, to protect Lender's interest.
 
Duty to Protect. Granter agrees neither to abandon or
leave unattended the Property. Granter shall do all other acts, in addition
to those acts set forth above in this section, which from the character and use
of the Property are reasonably necessary to protect and preserve the Property.
 
DUE ON SALE - CONSENT BY LENDER. Lender may, at Lender's option, declare
immediately due and payable all sums secured by this Deed of Trust upon the sale
or transfer, without Lender's prior written consent, of all or any
part  of  the  Real  Property,  or  any  interest  in the  Real
Property.  A  "sale or transfer"  means the conveyance of Real Property or any
right, title or interest in the Real Property; whether  legal, beneficial   or
equitable; whether voluntary or involuntary; whether by outright sale, deed,
installment sale  contract,  land  contract,  contract  for  deed,  leasehold
interest with a term greater than three  (3) years,  lease-option contract, or
by sale, assignment,  or transfer  of any  beneficial interest in  or to any
land trust holding title to the Real Property, or by any other method of
conveyance of an interest in the Real Property.  If any Granter is        a
corporation, partnership or limited liability company, transfer also includes
any change in ownership of more than twenty-five percent (25 %) of the voting
stock, partnership interests or limited liability company interests, as the case
may be, of such Grantor.   However, this option shall not be exercised by Lender
it such exercise is prohibited by federal law or by Texas law.
 
TAXES AND LIENS.  The following provisions relating to the taxes and liens on
the Property are part of this Deed of Trust:
 
Payment. Granter shall pay when due (and in all events prior to
delinquency)  all taxes , special taxes, assessments, charges (including water
and sewer) , fines and impositions levied against or on account of the Property,
and shall pay when due all claims for work done on or for services rendered or
material furnished to the Property.  Grantor shall maintain the Property free of
all liens having priority over or equal to the interest of Lender under this
Deed of Trust, except for the lien of taxes and assessments not due and except
as otherwise provided in this Deed of Trust.
 
Right to Contest. Granter may withhold payment of any tax, assessment, or claim
in connection with a good faith dispute over the obligation to pay, so long as
Lender's interest in the Property is not jeopardized.  If a lien arises or is
filed as a result of  nonpayment, Granter shall within fifteen (15) days after
the lien arises or, if a lien is filed, within fifteen  (15)
days  after  Granter  has notice of the filing, secure the discharge of the
lien, or if requested by Lender, deposit with Lender cash or a sufficient
corporate surety bond or other security satisfactory to Lender in an amount
sufficient to discharge the lien plus any costs and Lender's reasonable
attorneys'  fees, or other charges that could accrue as a result of a
foreclosure  or sale under the lien.  In any contest, Granter shall defend
itself and Lender and shall satisfy any adverse judgment before enforcement
against the Property. Grantor shall name Lender as an additional obligee under
any surety bond furnished in the contest proceedings.
 
Evidence of Payment. Grantor shall upon demand furnish to Lender satisfactory
evidence of payment of the taxes or assessments and shall authorize the
appropriate governmental official to deliver to Lender at any time a written
statement of the taxes and assessments against the Property.
 
Notice of Construction. Granter shall notify Lender at least fifteen (15) days
before any work is commenced, any services are furnished, or any materials are
supplied to the Property, if any mechanic's lien, materialmen's lien, or other
lien could be asserted on account of the work, services, or materials.  Granter
will upon request of Lender furnish to Lender advance assurances satisfactory to
Lender that Granter can and will pay the cost of such improvements.
 
PROPERTY DAMAGE INSURANCE.  The following provisions relating to insuring the
Property are a part of this Deed of Trust.
 
Maintenance of Insurance.  Granter shall procure and maintain policies of fire
insurance with standard extended coverage endorsements on a replacement basis
for the full insurable value covering all Improvements on the Real Property in
an amount sufficient to avoid application of any coinsurance clause, and with a
standard mortgagee clause in favor of Lender.  Granter shall also procure and
maintain comprehensive general liability insurance in such coverage
amounts  as  Lender  may  request  with  Trustee  and  Lender  being  named  as  additional
insureds in such liability insurance policies. Additionally, Granter shall
maintain such other insurance, including but not limited to hazard, business
interruption, and boiler insurance, as Lender may reasonably require.  Policies
shall be written in form, amounts, coverages and basis reasonably acceptable to
Lender, with losses made payable to Lender. GRANTOR MAY FURNISH THE REQUIRED
INSURANCE WHETHER THROUGH EXISTING POLICIES OWNED OR CONTROLLED BY GRANTOR OR
THROUGH EQUIVALENT INSURANCE FROM ANY INSURANCE COMPANY AUTHORIZED TO TRANSACT
BUSINESS IN THE STATE OF TEXAS. If Granter fails to provide any required
insurance or fails to continue such insurance in force, Lender may, but shall
not be required to, do so at Grantor's expense,  and the cost of the insurance
will be added to the Indebtedness.   If any such insurance is procured by
Lender, Granter will be so notified, and Granter will have the option of
furnishing equivalent insurance through any insurer authorized to transact
business in Texas. Granter, upon request of Lender, will deliver to Lender from
time to time the policies or certificates of insurance in form satisfactory to
Lender, including stipulations that coverages will not be cancelled or
diminished without at least ten (10) days prior written notice to Lender.  Each
insurance policy also shall include an endorsement providing that coverage in
favor of Lender will not be impaired in any way by any act, omission or default
of Granter or any other person. Should the Real Property be located in an area
designated by the Administrator of the Federal Emergency Management Agency as a
special flood hazard area, Granter agrees to obtain and maintain Federal Flood
Insurance, it available, tor the full unpaid principal balance of the loan and
any prior liens on the property securing the loan, up to the maximum policy
limits set under the National Flood Insurance Program, or as otherwise required
by Lender, and to maintain such insurance for the term of the loan.
 
Application of Proceeds. Granter shall promptly notify Lender of any loss or
damage to the Property.  Lender may make proof of loss if Granter fails to do so
within fifteen (15) days of the casualty. Whether or not Lender's security is
impaired, Lender may, at Lender's election, receive and retain the proceeds of
any insurance and apply the proceeds to the reduction of the Indebtedness,
payment of any lien affecting the Property, or the restoration and repair of the
Property. If Lender elects to apply the proceeds to restoration and repair,
Granter shall repair or replace the damaged or destroyed Improvements in a
manner satisfactory to Lender. Lender shall, upon satisfactory proof of such
expenditure, pay or reimburse Granter from the proceeds for the reasonable cost
of repair or restoration if Granter is not in default under this Deed of Trust.
Any proceeds which have not been disbursed within 180 days after their receipt
and which Lender has not committed to the repair or restoration of the Property
shall be used first to pay any amount owing to Lender under this Deed of Trust,
then to pay accrued interest, and the remainder, if any, shall be applied to the
principal balance of the Indebtedness.  If Lender holds any proceeds after
payment in full of the Indebtedness, such proceeds shall be paid to Granter as
Grantor's interests may appear.
 
Grantor's Report on Insurance. Upon request of Lender, however not more than
once a year, Granter shall furnish to Lender a report on each existing policy of
insurance showing:  (1) the name of the insurer; (2) the risks insured; (3) the
amount of the policy; (4) the property insured, the then current replacement
value of such property, and the manner of determining that value; and (5) the
expiration date of the policy. Granter shall, upon request of Lender, have an
independent appraiser satisfactory to Lender determine the cash value
replacement cost of the Property.
 
LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lender's interest in the Property or if Granter fails to
comply with any provision of this Deed of Trust or any Related Documents,
including but not limited to Grantor's failure to discharge or pay when due any
amounts Granter is required to discharge or pay under this Deed of Trust or any
Related Documents,  Lender on Grantor's behalf may (but shall not be obligated
to) take any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Property and paying all costs
for insuring, maintaining and preserving the  Property.  All such expenditures
paid by Lender for such purposes will then bear interest at the Note rate from
the date paid by Lender to the date of repayment by Grantor.  To the extent
permitted by applicable law, all such expenses will become a part of the
Indebtedness and, at Lender's option, will (A) be payable on demand; (B) be
added to the balance of the Note and be apportioned among and be payable with
any installment payments to become due during either (1) the term of any
applicable insurance policy; or (2) the remaining term of the Note; or (C) be
treated as a balloon payment which will be due and payable at the Note's
maturity. The Deed of Trust also will secure payment of these
amounts.        Such right shall be in addition to all other rights and remedies
to which Lender may be entitled upon Default.
 
WARRANTY; DEFENSE OF TITLE.  The following provisions relating to ownership of
the Property are a part of this Deed of Trust:
 
Title.  Grantor warrants that: (a) Grantor holds good and marketable title of
record to the Property in fee simple, free and clear of all liens and
encumbrances other than those set forth in the Real Property description or in
any title insurance policy, title report, or final title opinion issued in favor
of, and accepted by, Lender in connection with this Deed of Trust, and (b)
Grantor has the full right, power, and authority to execute and deliver this
Deed of Trust to Lender.
 
Defense of Title.  Subject to the exception in the paragraph above, Grantor
warrants and will forever defend the title to the Property against the lawful
claims of all persons. In the event any action or proceeding is commenced that
questions Grantor's title or the interest of Trustee or Lender under this Deed
of Trust, Grantor shall defend the action at Grantor's expense.  Grantor may be
the nominal party in such proceeding, but Lender shall be entitled to
participate in the proceeding and to be represented in the proceeding by counsel
of Lender's own choice, and Grantor will deliver, or cause to be delivered, to
Lender such instruments as Lender may request from time to time to permit such
participation.
 
Compliance With Laws. Grantor warrants that the Property and Grantor's use of
the Property complies with all existing applicable laws, ordinances, and
regulations of governmental authorities.
 
Survival of Representations and Warranties. All representations, warranties, and
agreements made by Grantor in this Deed of Trust shall survive the execution and
delivery of this Deed of Trust, shall be continuing  in nature,  and
shall  remain  in full force  and  effect  until such  time as Grantor's
Indebtedness shall be paid in  full.
 
CONDEMNATION, JUDGMENTS AND AWARDS.  The following provisions relating to
condemnation proceedings, judgments, decrees and awards for injury to the
Property are a part of this Deed of Trust:
 
Proceedings. If any proceeding in condemnation is filed, Grantor shall promptly
notify Lender in writing, and Grantor shall promptly take such steps as may be
necessary to defend the action and obtain the award. Grantor may be the nominal
party in such proceeding, but ender shall be entitled to participate in the
proceeding and to be represented in the proceeding by counsel of its own choice,
and Grantor will deliver or cause to be delivered to Lender such instruments and
documentation as may be requested by Lender from time to time to permit such
participation.
 
Application of Net Proceeds. To the extent permitted by applicable law, all
judgments, decrees and awards tor injury or damage  to the Property, or any part
of the Property, and awards pursuant to proceedings for condemnation of the
Property, are hereby absolutely assigned  to Lender, and if all or any part of
the Property is condemned by eminent domain proceedings or by any proceeding or
purchase in lieu of condemnation, Lender may at its election require that all or
any  portion of the net proceeds of the award be applied to the Indebtedness
or    the repair or restoration of the Property. The net proceeds of the award,
judgment or decree shall mean the award after payment of all
reasonable costs, expenses, and attorneys' fees incurred by Trustee or Lender in connection with the condemnation.
 
SECURITY AGREEMENT; INANCING STATEMENTS.  The  following  provisions  relating
to this  Deed of  Trust  as  a security  agreement  are  a  part
of  this  Deed  of Trust:
 
 
Security
Agreement.  This  instrument  shall  constitute  a  Security  Agreement  to  the  extent  any  of  the  Property  constitutes  fixtures,   and
Lender  shall  have all of the  rights  of  a  secured  party  under
the  Uniform Commercial  Code  as  amended from time  to time.

 
 
Security Interest. Upon request by Lender, Grantor shall take whatever action is
requested by Lender to perfect and continue Lender's security interest in the
Rents and Personal Property. In addition to recording this Deed of Trust in the
real property records, Lender may, at any time and without further authorization
from Grantor, file executed counterparts, copies or reproductions of this Deed
of Trust as a financing statement. Grantor shall reimburse Lender for all
expenses incurred in perfecting or continuing this security interest.  Upon
default, Grantor shall not remove, sever or detach the Personal Property from
the Property. Upon default, Grantor  shall  assemble  any Personal Property not
affixed to the Property in a manner and at a place reasonably convenient to
Grantor and Lender and make it available
to Lender within three (3) days after receipt of written demand from Lender to the extent permitted by applicable law.

 
 
Addresses. The mailing addresses of Grantor (debtor) and Lender (secured party)
from which information concerning the security interest granted by this Deed of
Trust may be obtained (each as required by the Uniform Commercial Code) are as
stated on the first page of this Deed of Trust.

 
 
FURTHER ASSURANCES; ATTORNEY-I N-FACT. The following provisions relating
to  further  assurances  and  attorney-in-fact  are  a  part  of  this  Deed  of
Trust:

 
 
Further Assurances.   At any time,  and from time to time, upon request
of  Lender, Grantor will make, execute and deliver, or  will cause to     be
made, executed or delivered, to Lender or to Lender's designee, and when
requested by Lender, cause to be filed, recorded, refiled, or rerecorded, as the
case may be, at such times and in such offices and places as Lender may deem
appropriate, any and all such mortgages, deeds of trust, security deeds,
security agreements, financing statements, continuation statements, instruments
of further assurance, certificates, and other documents as may, in the sole
opinion of Lender, be necessary or desirable in order to effectuate, complete,
perfect, continue, or preserve ( 1) Grantor's obligations under the Note,
this  Deed of Trust, and the  Related Documents, and  (2)  the liens
and  security interests created by this Deed of Trust as first and prior liens
on the  Property,  whether  now  owned  or  hereafter  acquired  by Grantor.
Unless prohibited by law or Lender agrees to the contrary in writing, Grantor
shall reimburse Lender for all costs and expenses incurred in connection with
the matters referred to in this paragraph.

 
Attorney-in-Fact. If Grantor fails to do any of the things referred to in the
preceding paragraph, Lender may do so for and in the name of Grantor and at
Grantor's expense. For such purposes, Grantor hereby irrevocably appoints Lender
as Grantor's attorney-in-fact for the purpose of making, executing, delivering,
filing, recording, and doing all other things as may be necessary or desirable,
in Lender's sole opinion, to accomplish the matters referred to in the preceding
paragraph.
 
FULL PERFORMANCE. If Grantor pays all the Indebtedness when due, and otherwise
performs all the obligations imposed upon Grantor  under  this Deed of Trust,
Lender shall execute and deliver to Grantor a release of this Deed of Trust lien
and suitable statements of termination of any financing  statement on file
evidencing  Lender's security  interest in the Rents and the Personal
Property.  However, it is agreed that the payment   of all the Indebtedness and
performance of such obligations shall not terminate this Deed of Trust unless
the liens and interests created hereby are released by Lender by a proper
recordable instrument.  Any filing tees required by law shall be paid by
Grantor, it permitted by applicable   law.
 
      
       EVENTS OF DEFAULT. Each of the following, at Lender's option, shall
constitute an Event of Default under this Deed of Trust: Payment Default.
Grantor fails to make any payment when due under the Indebtedness.
 
Other Defaults.  Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Deed of Trust or in any of
the Related Documents or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Lender and
Grantor.
 
       Compliance Default. Failure to comply with any other term, obligation,
covenant or condition contained in this Deed of Trust, the Note or in any of the
Related Documents.
 
Default on Other Payments.  Failure of Grantor within the time required by this
Deed of Trust to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.
 
Default in Favor of Third Parties. Should Grantor default under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of any other creditor or person that may materially
affect any of Grantor's property or Grantor's ability to repay the Indebtedness
or Grantor's ability to perform Grantor's obligations under this Deed of Trust
or any of the Related Documents.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Grantor or on Grantor's behalf under this Deed of Trust or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time hereafter.
 
Defective Collateralization. This Deed of Trust or any of the Related Documents
ceases to be in full force and effect (including failure of
any collateral document to create a valid and perfected security interest or lien) at any time and for any reason.
 
Insolvency. The dissolution or termination of Grantor's existence as a going
business, the insolvency of Grantor, the appointment of a receiver for  any part
of Grantor's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial
proceeding. self help. repossession or any other method, by
any creditor of Granter or by any governmental agency against any property
securing  the Indebtedness. This includes a garnishment of any of Grantor's
accounts, including deposit accounts, with Lender. However, this Event of
Default shall not apply if there is a good faith dispute by Grantor as to the
validity or reasonableness of the claim
which is the basis of the creditor or forfeiture -proceeding and if Grantor
gives Lender written notice of the creditor or forfeiture
proceeding and deposits with Lender monies or a surety bond for the creditor or
forfeiture proceeding, in an amount determined by Lender, in its sole
discretion, as being an adequate reserve or bond for the dispute.
 
Breach of Other Agreement. Any breach by Grantor under the terms of any other
agreement between Grantor and Lender  that is not  remedied within any grace
period provided therein, including without limitation any agreement concerning
any indebtedness or other obligation of Grantor to Lender, whether existing now
or later.
 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any
Guarantor dies or becomes incompetent, or revokes or disputes the validity of, or liability
under, any Guaranty of the Indebtedness.
 
Insecurity.  Lender in good faith believes itself insecure.
 
Right to Cure. If any default, other than a default in payment, is curable and
if Grantor has not been given a notice of a breach of the same provision of this
Deed of Trust within the preceding twelve (12) months, it may be cured if
Grantor, after  Lender sends  written  notice to  Grantor demanding cure of such
default: (1)  cures the default  within twenty  (20)  days; or  (2)  if the cure
requires more than twenty  (20)  days, immediately initiates steps which Lender
deems in Lender's sole discretion to
be  sufficient  to  cure  the  default  and  thereafter  continues and completes
all reasonable and necessary steps sufficient to produce compliance as soon as
reasonably practical.
 
RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Deed of
Trust, at any time thereafter, Trustee or Lender may exercise any one or more of
the following rights and remedies:
 
Election of Remedies. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Grantor under this  Deed of Trust, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.
 
      Accelerate Indebtedness. Lender may declare the unpaid principal balance
of the Indebtedness due and payable. In no event will Grantor be required to pay
any unearned interest.
 
Foreclosure. If Lender invokes the power of sale, Trustee, at the request of
Lender, may sell all or any portion of the  Property at public auction to the
highest bidder for cash at the location within the courthouse designated by the
County Commissioners Court, or if no such  area  has been designated,  at
the  area  designated in the notice of sale within the courthouse, between the
hours of 10:00 A.M. and 4:00.M. on the first Tuesday  of any month, after the
Trustee or its agent has given notice of the time  and place of sale and of the
property to  be sold as required by the Texas Property Code, as then amended .
 
UCC Remedies. With respect to all or any part of the Personal Property, Lender
shall have all the rights and remedies of a secured party under the Uniform
Commercial Code.
 
Collect Rents. As additional security for the payment of the Indebtedness,
Grantor hereby assigns to Lender all Rents as defined in the Definitions section
of this Deed of Trust. Lender shall have the right at any time, and even though
no Event of Default shall have occurred under this Deed of Trust, to collect and
receive the Rents. Lender shall provide any notice required by applicable law
with regard to such enforcement of its right to collect and receive the Rents.
In addition, if the Property is vacant, Lender may rent or lease the Property.
Lender shall not be liable for its failure to rent the Property, to collect any
Rents, or to exercise diligence in any matter relating to the Rents; Lender
shall be accountable only for Rents actually received. Lender neither has nor
assumes any obligation as lessor or landlord with respect to any occupant of the
Property. Rents so received shall be applied by Lender first to the remaining
unpaid balance of the Indebtedness, in such order or manner as Lender shall
elect, and the residue, if any, shall be paid to the person or persons legally
entitled to the residue.
 
Trustee's Powers. Grantor hereby jointly and severally authorizes and empowers
Trustee to sell all or any portion of the Property together or in lots or
parcels, as Trustee may deem expedient, and to execute and deliver to the
purchaser or purchasers of such Property good and sufficient deeds of conveyance
of fee simple title, or of lesser estates, and bills of sale and assignments,
with covenants of general warranty made on Grantor 's behalf . In no event shall
Trustee be required to exhibit, present or display at any such sale any of the
Property to be sold at such sale. The Trustee making such sale shall receive the
proceeds of the sale and shall apply the same as provided below. Payment of the
purchase price to Trustee shall satisfy the liability of the purchaser at any
such sale of the Property, and such person shall not be bound to look after the
application of the proceeds.
 
Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Property, with the power to protect
and preserve the Property, to operate the Property preceding foreclosure or
sale, and to collect the Rents from the Property and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness. The receiver
may serve without bond if permitted by law. Lender's right to the appointment of
a receiver shall exist whether or not the apparent value of the Property exceeds
the Indebtedness by a substantial amount. Employment by Lender shall not
disqualify person from serving as a receiver.
 
Tenancy at Sufferance. If Grantor remains in possession of the Property after
the Property is sold as provided above or Lender otherwise becomes entitled to
possession of the Property upon default of Grantor, Grantor shall become a
tenant at sufferance of Lender or the purchaser of the Property and shall, at
Lender's option, either (1) pay a reasonable rental for the use of the Property,
(2) vacate the Property immediately upon the demand of Lender, or (3) if such
tenants refuse to surrender possession of the Property upon demand, the
purchaser shall be entitled to institute and maintain the statutory action of
forcible entry and detainer and procure a writ of possession thereunder, and
Grantor expressly waives all damages sustained by reason hereof .



 
Other Remedies. Trustee or Lender shall have any other right or remedy provided
in this Deed of Trust or the Note or available at law or in equity.
 
Sale of the Property.  To the extent permitted by applicable law, Granter hereby
waives any and all rights to have the Property marshalled.   In exercising its
rights and remedies, the Trustee or Lender shall be free to sell all or any part
of the Property together or separately, in one sale or by separate
sales.  Lender shall be entitled to bid at any public sale on all or any portion
of the Property.  Trustee may convey all or any part of the Property to the
highest bidder for cash with a general warranty binding Grantor, subject to
prior liens and to other exceptions to conveyance and warranty. Grantor waives
all requirements of appraisement, if any The affidavit of any person having
knowledge of the facts to the effect that  proper notice as  required by the
Texas  Property  Code was  given shall be prima facie evidence of  the fact that
such notice was in fact given. Recitals and statements of fact in any
notice  or  in any  conveyance  to  the  purchaser  or  purchasers of the
Property in any foreclosure sale under this Deed of Trust shall be prima facie
evidence of the truth of such facts , and all prerequisites and requirements
necessary to the validity of any such sale shall be presumed to have been
performed. Any sale under the powers granted by this Deed of Trust shall be a
perpetual bar against Grantor, Grantor's heirs, successors, assigns and legal
representatives.
 
Proceeds. Trustee shall pay the proceeds of any sale of the Property (a) first,
to the expenses of foreclosure, including reasonable fees or charges paid to the
Trustee, including but not limited to fees for enforcing the lien, posting for
sale, selling, or releasing the Property, (b) then to Lender the full amount of
the Indebtedness, (c) then to any amount required by law to be paid before
payment to Grantor, and (d) the balance, if any, to Grantor.
 
Attorneys' Fees; Expenses.   If Lender institutes any suit or action to enforce
any of the terms of this Deed of Trust, Lender shall be entitled to recover such
sum as the court may adjudge reasonable as Lender's attorneys'  fees at trial
and upon any appeal.  Whether or not any court action is involved, and to the
extent not prohibited by law, all reasonable expenses Lender incurs that in
Lender's opinion are necessary at any time for the protection of its interest or
the enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid. Expenses covered by this paragraph include, without limitation,
however subject to any limits under applicable law, Lender's reasonable
attorneys' fees and Lender's legal expenses, whether or not there is a lawsuit,
including Lender 's reasonable attorneys'  fees  and expenses
for  bankruptcy  proceedings  (including efforts to modify or vacate any
automatic stay or injunction). appeals, and any anticipated post-judgment
collection services, the cost of searching records, obtaining title reports
(including foreclosure reports), surveyors' reports, and appraisal  fees ,
title  insurance,  and  fees  for  the  Trustee, to the extent  permitted by
applicable  law.  Grantor also will pay any court costs, in addition to all
other sums provided by law.  In
the event of foreclosure of this Deed of Trust, Lender shall be entitled to recover from Grantor Lender 's reasonable attorneys' fees and
actual disbursements that Lender necessarily incurs in pursuing such
foreclosure.
 
POWERS AND OBLIGATIONS OF TRUSTEE. The following provisions relating to the
powers and obligations of Trustee are part of this Deed of Trust:
 
Powers of Trustee. In addition to all powers of Trustee arising
as  a  matter  of  law, Trustee  shall  have the  power to take the
following  actions with respect to the  Property upon the written  request
of  Lender and Grantor:  (a) join  in preparing and filing a map or  plat of
the  Real Property, including the dedication of streets or other rights to the
public;  (b) join in granting any easement or creating any restriction on the
Real Property; and (c) join in any subordination or other agreement affecting
this Deed of Trust or the interest of Lender under this Deed of Trust.
 
Obligations to Notify. Trustee shall not be obligated to notify any other
lienholder of the Property of the commencement of a foreclosure proceeding or of
the commencement of any other action to which Lender may avail itself as a
remedy, except to the extent required by applicable law or by written agreement.
 
Trustee. In addition to the rights and remedies set forth above, with respect to
all or any part of the Property, the Trustee shall have the right to foreclose
by notice and sale, and Lender shall have the right to foreclose by judicial
foreclosure, in either case in accordance with and to the full extent provided
by applicable law.



 



 
Substitute Trustee. Lender, at Lender's option, from time to time, and more than
once, may appoint in writing a successor or substitute trustee, with or without
cause, including the resignation, absence, death, inability, refusal or failure
to act of the Trustee. The successor or substitute trustee may be appointed
without ever requiring the resignation of the former trustee and without any
formality except for the execution and acknowledgment of the appointment by the
beneficiary of this Deed of Trust. The successor or substitute trustee shall
then succeed to all rights, obligations, and duties of the Trustee. This
appointment may be made on Lender's behalf by the President, any Vice President,
Secretary, or Cashier of Lender.
 
NOTICES. Any  notice required to be given  under this  Deed of Trust,  including
without  limitation any  notice of default  and any  notice of sale  shall be
given in writing, and shall be effective when actually delivered,  when
actually  received by telefacsimile  (unless otherwise  required by  law), when
deposited with a nationally recognized overnight courier, or, if  mailed,
when  deposited  in the  United States  mail, as first  class,  certified
or  registered mail postage prepaid, directed to the  addresses  shown near
the  beginning of this  Deed of Trust.  Any  party may change  its address for
notices  under this  Deed of Trust  by giving formal  written  notice to the
other  parties, specifying  that the  purpose  of the  notice is to change the
party's address. For notice purposes, Grantor agrees to keep Lender informed at
all times of Grantor's current address. Unless otherwise provided or required by
law, if there is more than one Grantor, any notice given by Lender to any
Grantor is deemed to be notice given     to all Grantors.
 
OTHER INDEBTEDNESS SECURED BY THE PROPERTY. To the extent permitted by
applicable law, the Property hereby given by the Trustor, or pledged by the
Mortgagor pursuant
to  this  Deed  of  Trust  or  Mortgage,  respectively,  shall  not  only  secure  the  obligations  thereof  described  in  Note
set forth above described herein and other obligations described herein, but is
also given, granted, or  pledged  as  security  hereby  for  the repayment of
any other obligations or indebtedness owed by
the  Trustor  to  the  Beneficiary  or  Mortgagor  to  the  Mortgagee, or any
of  them,  pursuant to any covenant, agreement herein contained, other agreement
or other obligation, including but not limited to all other indebtedness of
whatsoever kind or nature now owing or hereafter arising whether such
indebtedness is owed directly by such parties, or was  acquired  through
assignment, is contingent, primary, or secondary, and
whether  such  indebtedness  is  evidenced  by  a  note  or  otherwise,  is  due,
or not  due, secured, or not secured, or whether such indebtedness exists
at  the  time  of  execution  or  this  instrument or not such indebtedness
hereafter referred to as "Other  Indebtedness  Secured".  Any Other Indebtedness
Secured shall be payable to the Beneficiary (or Trustee) or Mortgagee at the
same place where the note above described is payable, and shall bear interest at
the same rate per annum as set forth therein from the date such indebtedness
arises until paid.
 
MISCELLANEOUS PROVISIONS.   The following miscellaneous provisions are a part of
this Deed of Trust:
 
Amendments. This Deed of Trust, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Deed of Trust. No alteration of or amendment to this Deed of Trust
shall be effective unless given in writing and signed by the party or parties
sought to be charged or bound by the alteration or amendment.
 
Annual Reports. If the Property is used for purposes other than Grantor's
residence, Grantor shall furnish to Lender, upon request, a certified statement
of net operating income received from the Property during Grantor's previous
fiscal year in such form and detail as Lender shall require. "Net operating
income" shall mean all cash receipts from the Property less all cash
expenditures made in connection with the operation of the Property.



 



 
Caption Headings. Caption headings in this Deed of Trust are for convenience
purposes only and are not to be used to interpret or provisions of this Deed of
Trust.
 
Merger.  There shall be no merger of the interest or estate created by this Deed
of Trust with any other interest or estate in the Property at    any time held
by or for the benefit of Lender in any capacity, without the written consent of
Lender.
 
Governing Law. This Deed of Trust will be governed  by federal  law applicable
to  Lender  and, to the extent  not preempted  by federal  law, the laws of the
State of Texas without regard to its  conflicts  of  law provisions.  This Deed
of Trust has been accepted by Lender in the State of Texas.
 
Choice of Venue. If there is a lawsuit, and if the transaction evidenced by this
Deed of Trust occurred in Dallas County, Grantor agrees upon Lender's request to
submit to the jurisdiction of the courts of Dallas County, State of Texas.



 
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Deed of Trust unless such waiver is given in writing and signed by Lender.
No delay or omission on the part of Lender in exercising any right shall operate
as a waiver of such right or any other right. A waiver by Lender of a provision
of this Deed of Trust shall not prejudice or constitute a waiver of Lender's
right otherwise to demand strict compliance with that provision or any other
provision of this Deed of Trust. No prior waiver by Lender, nor any course of
dealing between Lender and Grantor, shall constitute a waiver of any of Lender's
rights or of any of Grantor's obligations as to any future transactions.
Whenever the consent of Lender is required under this Deed of Trust, the
granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required and in
all cases such consent may be granted or withheld in the sole discretion
of Lender.
 
Severability. If a court of competent jurisdiction finds any provision of this
Deed of Trust to be illegal, invalid, or unenforceable as to any circumstance,
that finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible,   the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable. If the offending provision cannot be so modified, it shall be
considered deleted from this Deed of Trust. Unless otherwise required by law,
the illegality, invalidity, or unenforceability of any provision of this Deed of
Trust shall not affect the legality, validity or enforceability of any other
provision of this Deed of Trust.
 
Successors and Assigns. Subject to any limitations stated in this Deed of Trust
on transfer of Grantor's interest, this Deed of Trust shall be binding upon and
inure to the benefit of the parties, their successors and assigns.  If ownership
of the Property becomes vested in a person other than Grantor, Lender, without
notice to Grantor, may deal with Grantor's successors with reference to this
Deed of Trust and the Indebtedness by way of forbearance or extension without
releasing Grantor from the obligations of this Deed of Trust or liability under
the Indebtedness.
 
Time is of the Essence. Time is of the essence in the performance of this Deed of Trust.
 
Waive Jury.  All parties to this Deed of Trust hereby waive the right to any
jury trial in any action, proceeding, or counterclaim brought by any party
against any other party.
 
DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Deed of Trust.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require. Words and terms not otherwise defined in this Deed of Trust shall
have the meanings attributed to such terms in the Uniform Commercial Code:
 
Beneficiary.  The word "Beneficiary" means BOKF, NA dba Bank of Texas, and its
successors and assigns.
 
Borrower. The word "Borrower" means Tandy Leather Factory, Inc. and includes all
co-signers and co-makers signing the Note and all their successors and assigns.
 
Deed of Trust. The words "Deed of Trust" mean this Deed of Trust among Grantor,
Lender, and Trustee, and includes without limitation all assignment and security
interest provisions relating to the Personal Property and Rents.
 
Default.  The word "Default" means the Default set forth in this Deed of Trust
in the section titled "Default".
 
Environmental Laws. The words "Environmental Laws" mean any and all state,
federal  and  local statutes,  regulations  and  ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"),
the  Hazardous  Materials Transportation  Act,  49  U.S.C. Section  1801, et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et
seq., or other applicable state or federal laws, rules, or regulations adopted
pursuant thereto.
 
Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Deed of Trust in the events of default section of this Deed of
Trust.
 
Grantor.  The word "Granter" means Tandy Leather Factory, Inc.
 
Guarantor.  The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Indebtedness.
 
Guaranty.  The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limiation a guaranty of all or part of the Note.
 



 
Hazardous Substances. The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical,  chemical or infectious
characteristics, may cause or pose a present or potential hazard to
human  health  or  the  environment  when  improperly used, treated, stored,
disposed of, generated, manufactured, transported or otherwise handled. The
words  "Hazardous  Substances" are used in their very broadest sense and include
without limitation any and all hazardous or toxic  substances,  materials
or  waste as defined by or listed under the Environmental Laws. The term
"Hazardous Substances" also includes, without  limitation, petroleum  and
petroleum by-products or any fraction thereof and   asbestos.
 
Improvements. The word "Improvements" means all existing and future
improvements, buildings, structures, mobile homes affixed on the Real Property,
facilities, additions, replacements and other construction on the Real Property.
 
Indebtedness. The word "Indebtedness" means all principal, interest, and other
amounts, costs and expenses payable under the Note or Related Documents,
together with all renewals of, extensions of, modifications
of,  consolidations  of  and  substitutions for  the  Note  or Related Documents
and any amounts expended or advanced by Lender to discharge Grantor's
obligations or expenses incurred by Trustee     or Lender to enforce Grantor's
obligations under this  Deed of Trust, together  with interest on such
amounts  as  provided in this  Deed of  Trust. Specifically, without limitation,
Indebtedness includes all amounts that may be
indirectly  secured  by  the  Cross-Collateralization provision of this  Deed
of Trust.
 
Lender.  The word "Lender" means BOKF, NA dba Bank of Texas, its successors
and   assigns.
 
Note. The word "Note" means the Promissory Note in the principal amount
of  $6,000,000.00  dated  September 18, 2015  and  the  Promissory Note in the
principal amount of $10,000,000.00 dated September 18, 2015 together with all
renewals of, extensions of, modifications of, refinancings of, consolidations
of, and substitutions for the note or credit agreement. The maturity date of the
Note is September 18, 2020. NOTICE TO GRANTOR:  THE NOTE CONTAINS A VARIABLE
INTEREST RATE.
 
Personal Property. The words "Personal Property" mean all equipment, fixtures,
and other articles of personal property now or hereafter owned by Granter, and
now or hereafter attached or affixed to the Real Property; together with all
accessions, parts, and additions to, all replacements of, and all substitutions
for, any of such property; and together with all proceeds (including without
limitation all insurance proceeds and refunds of premiums) from any sale or
other disposition f the Property.
 
Property.  The word  "Property"  means collectively the Real Property and the
Personal  Property.
 
Real Property.  The words "Real Property" mean the real property, interests and
rights, as further described in this Deed of Trust.
 
Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements  and documents, whether now or
hereafter existing, executed  in connection with the  Indebtedness.
 
Rents. The word "Rents" means all present and future rents, revenues, income,
issues, royalties, profits, and other benefits derived from the Property.  The
word "Rents" shall also mean all "Rents" as defined in Chapter 64 of the Texas
Property Code.
 
Trustee:  The word "Trustee" means Jeffrey L. Seasor, whose address is 5956
Sherry Lane, Suite 1100, DAllas, TX  75225 and any substitute or successor
trustees.
 
GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS DEED OF TRUST, AND
GRANTOR AGREES TO TIS TERMS.
 
 
GRANTOR:
 
TANDY LEATHER FACTORY, INC.
 
 
By: /s/ Shannon L. Greene
Shannon Greene, Chief Financial Officer of Tandy Leather Factory, Inc.
 



 



 

 

 
CORPORATE ACKNOWLEDGMENT
 




 


   
STATE OF TEXAS          )
                     ) SS
    COUNTY  OF TARRANT       )





 
This  instrument  was  acknowledged  before  me  onSeptember 18, 2015 by Shannon
Greene, Chief Financial Officer
of Tandy Leather Factory, Inc. a Delaware corporation, on behalf of said corporation.






 
    /s/ Linda C Hardy
    Notary Public, State of Texas


 
 

--------------------------------------------------------------------------------

 

 


EXHIBIT A
 
 
TRACT I:
 


Block 1, CAMPUS INDUSTRIAL PARK, an Addition to the City of Fort Worth, Tarrant
County, Texas, according to plat recorded in Volume 388-49, Page 61, Deed
Records of Tarrant County, Texas.
 


TRACT II:
 
A tract of land out of the S. WOODY SURVEY, Abstract No. 1638, Tarrant County,
Texas, and being more particularly described as follows:


Being a tract of land situated in the Samuel Woody Survey, Abstract No. 1638, in
the City of Fort Worth, Tarrant County, Texas, being that same tract of land
conveyed to Standard Motor Products, Inc. by deed recorded in Volume 13156, Page
311 of the Deed Records of Tarrant County, Texas, and being more particularly
described by metes and bounds as follows:
 


Beginning at a 5/8 inch iron rod found for corner in the Northeast line of a
tract of land conveyed to Texas Electric Service Company by deed recorded in
Volume 2574, Page 545 of the Deed Records of Tarrant County, Texas, said point
being the South corner of Block 1 of Campus Industrial Park, an addition to the
City of Fort Worth, Tarrant County, Texas, according to the plat thereof
recorded in Volume 388-49, Page 61 of the Deed Records of Tarrant County, Texas,
same being the West corner of herein described tract;
 
 
Thence North 27 Degrees 57 Minutes 23 Seconds East, along the Southeast line of
said addition, a distance of 697.28 feet to a 518 inch iron rod found for
corner, said point being the West corner of Campus Business Park, an addition to
the City of Fort Worth, Tarrant County, Texas, according to the plat
thereof recorded in Volume 388-92, Page 6 of the Deed Records of Tarrant County,
Texas, same being the North corner of herein described tract;
 


Thence South 62 Degrees 00 Minutes 56 Seconds East, along the Southwest line of
said Campus Business Park addition, passing the South corner of said Campus
Business Park addition, same being the most northerly West corner of a tract of
land conveyed to Campus and 1-20 Joint Venture by deed recorded in Volume 8342,
Page 68 of the Deed Records of Tarrant County, Texas, and continuing along the
most northerly Southwest line of said Campus and 1-20 Joint Venture tract, for a
total distance of
329.88 feet to a 518 inch iron rod found for corner, said point being the East
corner of herein described tract;
 
Thence South 27 Degrees 57 Minutes 23 Seconds West, along the most southerly
Northwest line of said Campus and 1-20 Joint Venture tract, a distance of 780.11
feet to a 5/8 inch iron rod found for corner, said point being the beginning of
a non-tangent curve to the left having a delta of 158 Degrees 06 Minutes 28
Seconds, a radius of 60.00 feet and a chord bearing and distance of South 51
Degrees 00 Minutes 26 Seconds West, 117.82 feet;
 
Thence, in a southwesterly direction, along said curve to the left, an arc
length of 165.57 feet to a % inch iron rod found for corner in the Northeast
line of said Texas Electric Service Company tract, said point being the South
corner of herein described tract;
 
Thence North 28 Degrees 02 Minutes 34 Seconds West, along the Northeast line of
said Texas Electric Service Company Tract, a distance of 342.27 feet to the
Point of Beginning and containing 259, 182.73 square feet or 5.9500 acres of
land.

